Case 2:20-cv-05254-DMG-AFM Document 10 Filed 07/07/20 Page 1 of 1 Page ID #:103



                               UNITED STATES DISTRICT COURT                              JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 20-5254-DMG (AFMx)                                         Date   July 7, 2020

   Title Brenda Cano, et al. v. Allstate Northbrook Indemnity Company                        Page     1 of 1


   Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                   NOT REPORTED
                 Deputy Clerk                                                 Court Reporter

       Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
                None Present                                                  None Present

  Proceedings: (IN CHAMBERS) ORDER AND NOTICE TO ALL PARTIES

          In light of Plaintiffs’ notice of settlement, indicating that the case has settled in its entirety
  and that the parties are finalizing their written settlement agreement, this action is placed in inactive
  status. By August 3, 2020, the parties shall file either (1) a stipulation and proposed order for
  dismissal of the action or judgment, or (2) a motion to reopen if settlement has not been
  consummated. Upon the failure to timely comply with this Order, this action shall be deemed
  dismissed as of August 4, 2020.

          This Court retains full jurisdiction over this action and this Order shall not prejudice any
  party to this action. All scheduled dates and deadlines are hereby VACATED.

  IT IS SO ORDERED.




   CV-90                               CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
